Rombauek, P. J.
The plaintiff obtained a judgment against the defendant and caused an execution to be issued thereon, under which certain lands were sold by the sheriff as the property of the defendant. The defendant thereupon moved to set aside the sheriff’s sale on account of certain irregularities. This motion the court sustained, and the plaintiff appealed to this court.
JuapIpSeI?iatreI:0OTder lel°evsta?eütle to The supreme court in McAnaw v. Maffliis, 129 Mo. 142, decided that an appeal from an order of a circuit court setting aside an execution sale of land, involves the title to real estate within the meaning of the constitution defining the jurisdiction of the appellate courts in this state, hence the appeal in this case does not lie to thi's court, but to the supreme court. It is ordered, therefore, that this cause be transferred to the supreme court, and that the clerk do at once send the transcript therein with a certified copy of this order to the clerk of the supreme court.
All the judges concur.